 Case 2:18-cv-13775-GAD-EAS ECF No. 1 filed 12/05/18                 PageID.1   Page 1 of 11



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN

-----------------------------------------------------
DANIEL GALINDO VILLAS BOAS,

                              Plaintiff,                Civil Action No.:
v

DELTA AIR LINES, INC.,

                               Defendant.
-----------------------------------------------------

                                       COMPLAINT
                                    Jury Trial Demanded

                                   NATURE OF ACTION

       1.      Plaintiff, Daniel Galindo Villas Boas, an employee of Delta Air Lines

brings this lawsuit against his employer, Delta Air Lines (Delta), to remedy

discrimination based upon his HIV status on the part of Delta. Delta subjected

Plaintiff to disability discrimination and a hostile and discriminatory work

environment in violation of federal law.

                                             PARTIES

       2.      Plaintiff, Daniel Galindo Villas Boas, is an adult individual, residing

at 2607 NE 8th Avenue, Apt. 53, Wilton Manors, FL 33334. At all times material

hereto, Plaintiff was employed by Defendant, Delta Air Lines, as a Flight

Attendant. In his capacity of an employee of Delta, Plaintiff is a Flight Attendant
Case 2:18-cv-13775-GAD-EAS ECF No. 1 filed 12/05/18         PageID.2    Page 2 of 11



based in Detroit and has worked as a Flight Attendant for Delta for almost five

years. Plaintiff is HIV positive.

      3.     Delta Air Lines, Inc. is a corporation duly organized and existing

under the laws of the State of Delaware, with headquarters in Atlanta, Georgia.

Delta employs more than 80,000 employees worldwide and, as of October, 2016,

flew to 54 countries on 6 continents. In 2013, Delta was the world's largest airline

in terms of passengers carried, at 120.6 million passengers. Delta has numerous

key hubs and markets including but not limited to Detroit, at Detroit Metropolitan

Airport.

                           JURISDICTION AND VENUE

   4. The above paragraphs are incorporated herein by reference.

   5. Jurisdiction in this Honorable Court is based on federal question 28 U.S.C.

§1331 and 1332; supplemental jurisdiction over state law claims is granted by 28

U.S.C. §1367.

   6. Venue is proper in the Eastern District of Michigan, as the facts and

transactions involved in the discrimination complained of herein occurred in large

part in this judicial district at Detroit Metropolitan Airport, Wayne County, MI.

                              STATEMENT OF FACTS

      7.     The above paragraphs are incorporated herein by reference.
Case 2:18-cv-13775-GAD-EAS ECF No. 1 filed 12/05/18          PageID.3   Page 3 of 11



         8.    Delta, in a series of illegal, intimidating and discriminatory acts,

created a discriminatory and hostile work environment for Plaintiff.

         9.    Plaintiff has been employed by Delta since April 8, 2013. In or around

October 2015, Plaintiff was diagnosed with HIV. Due to his diagnosis, Plaintiff

was granted approved unpaid work absences under the Family and Medical Leave

Act (FMLA) in or around October 2015.

         10.   On or around August 12, 2017, during an emotional phone call with

his manager, Plaintiff made his manager aware of his HIV status.

         11.   Delta was already aware of Plaintiff’s HIV diagnosis from medical

paperwork provided to Delta in connection with Plaintiff’s request for FMLA

leave.

         12.   On or about August 12, 2017 and October 13, 2017, Plaintiff used

FMLA approved sick time due to complications from his HIV.

         13.   Even though these absences were reported in a timely manner, Delta

improperly coded the FMLA calls as failure to cover absences (unapproved

absences); which was used for disciplinary action. Though this was improper on

Delta’s part, Plaintiff continued to be harassed for same over text message by his

manager at Delta as if they were still failure to cover absences.
Case 2:18-cv-13775-GAD-EAS ECF No. 1 filed 12/05/18        PageID.4   Page 4 of 11



      14.    Plaintiff’s manager would constantly question Plaintiff about his

FMLA absences by text message even if Plaintiff was out of work on an off-day.

This was extremely distressing to Plaintiff.

      15.    Due to this, Plaintiff would sometimes use regular sick days instead

of FMLA days, because he felt that he would be harassed every time he would use

his FMLA.

      16.    In fact, on or about August 26, 2017, Plaintiff was suffering from

complications due to his HIV and legitimately used a regular sick day that was

provided to him by Delta. Plaintiff wanted to avoid using his FMLA in fear of

Delta’s retaliation and harassment that he had suffered previously when using

FMLA.

      17.    In or around September 2017, Delta offered managed time off to

employees who may be affected by hurricane Irma. Due to the Plaintiff living in

Florida, he used one day of managed time off during the hurricane.

      18.    On October 30, 2017, Plaintiff was placed on a 24-month probation

by Delta. Delta used the two approved FMLA calls from August 12, 2017 and

October 13, 2017 as reason for the probation, even though they were only

miscoded through the fault of Delta.

      19.    Delta also used the Managed time off that Plaintiff used in September

2017 that was offered by Delta during Hurricane Irma against Plaintiff.
Case 2:18-cv-13775-GAD-EAS ECF No. 1 filed 12/05/18          PageID.5   Page 5 of 11



      20.      The probation caused significant stress and anxiety for Plaintiff as he

feared for his job since his legitimate FMLA approved absences were regularly

being questioned by management.

      21.      Due to HIV complications, Plaintiff took a leave of absence on short

term disability from in or around March 2018 until the beginning of July 2018.

      22.      While out on disability, Plaintiff continued to be harassed by his

managers through phone calls and texts questioning him about his absence and

when he would return to work.

      23.      On or around July 29, 2018, shortly after returning to work after his

leave of absence, Plaintiff was called to a meeting where he was questioned by his

supervisors about the sick day used one year prior, on or around August 26, 2017

and one FMLA call used on or around June 24, 2017. Both of the calls were used

legitimately and both were due to complications with his HIV. In the meeting, the

supervisors made false accusations about the Plaintiff not being sick on the two

days in question without proof or reason to believe so.

      24.      On or around September 27, 2018 the Plaintiff received a letter of

termination from Delta that listed the meeting on July 29, 2018 as reason for

termination.

      25.      Upon information and belief, the discrimination against Plaintiff as

an HIV positive individual is part of a pattern and practice by Delta of
Case 2:18-cv-13775-GAD-EAS ECF No. 1 filed 12/05/18          PageID.6    Page 6 of 11



discriminating against employees with HIV/AIDS related disabilities. Delta has

maintained a custom, policy or practice of routinely and regularly discriminating

against, terminating, harassing and failing to provide reasonable accommodation to

employees suffering from HIV/AIDS.

      26.    Plaintiff has exhausted said remedies after filing with the EEOC and

other state agencies and has obtained a right to sue. This action is filed within 90

days of the issuance of Plaintiff’s right to sue letter from the EEOC.


                               COUNT I
                     INTERFENCE WITH FMLA RIGHTS

      27.    The above paragraphs are incorporated herein by reference.

      28.    Delta was Plaintiff’s “employer” as defined by the FMLA.

      29.    Plaintiff was an eligible employee under the FMLA

      30.    Defendants interfered with Plaintiff’s rights protected under the

Family Medical Leave Act, 29 U.S.C. § 2601, et seq.

                                 COUNT II
                     RETALIATION IN VIOLATION OF FMLA

      31.    The above paragraphs are incorporated herein by reference.

      32.    Delta unlawfully retaliated against Plaintiff in violation of the FMLA.

      33.    Delta conduct constitutes unlawful retaliation against Plaintiff in

violation of his rights under the FMLA, 29 U.S.C. §2615(a).
Case 2:18-cv-13775-GAD-EAS ECF No. 1 filed 12/05/18          PageID.7   Page 7 of 11



       34.     Delta acted purposely and with malice with the intent to injure

Plaintiff.

       35.     As a direct and proximate result of Delta’s actions and unlawful

retaliation against Plaintiff, Plaintiff has suffered mental and emotional damages.

Plaintiff’s employment was constructively terminated and Plaintiff has incurred,

and will continue to incur, substantial economic damages.

                               COUNT III
             INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

       36.    The above paragraphs are incorporated herein by reference.

       37.     Defendant’s actions were designed to emotionally harm Plaintiff by

causing him to subsist in an overwhelming, intimidating and hostile work

environment.

       38.     Delta’s conduct was intentional, oppressive, malicious and/or in

wanton disregard of the rights and feelings of Plaintiff and constitutes despicable

conduct, and by reason thereof Plaintiff demands exemplary or punitive damages

against Delta in an amount appropriate to punish Delta and to deter Delta and

others from such conduct in the future.

                                 COUNT IV
                           VIOLATION OF TITLE VII

       39.     The above paragraphs are hereby incorporated herein by reference.
Case 2:18-cv-13775-GAD-EAS ECF No. 1 filed 12/05/18        PageID.8   Page 8 of 11



      40.     By committing the foregoing acts of discrimination against Plaintiff,

Defendant has violated Title VII.

      41.     Said violations were done with malice and/or reckless indifference,

and warrant the imposition of punitive damages.

      42.     As a direct and proximate result of Defendant violation of Title VII,

Plaintiff has suffered the damages and losses set forth herein and has incurred

attorney’s fees and costs.

      43.     Plaintiff is now suffering and will continue to suffer irreparable

injury and monetary damages as a result of Defendant discriminatory acts unless

and until this Court grants the relief requested herein.

                                        COUNT V
                                    ADA RETALIATION

      44.     The foregoing paragraphs are incorporated herein by reference.

      45.     In addition, and/or in the alternative, the foregoing adverse

employment actions taken against Plaintiff constituted retaliation for Plaintiff’s

lawful requests and exercise of rights under the ADA.

                                 COUNT VI
                        HOSTILE WORK ENVIRONMENT

      46.     The above paragraphs are incorporated herein by reference.
Case 2:18-cv-13775-GAD-EAS ECF No. 1 filed 12/05/18         PageID.9    Page 9 of 11



       47.   The foregoing actions of Defendant created a hostile work

environment that was severe and pervasive and that altered the terms and

conditions of Plaintiff’s employment.

                          COUNT VII
       VIOLATION OF MICHIGAN’S PERSONS WITH DISABILITIES
                       CIVIL RIGHTS ACT

       48.   The above paragraphs are incorporated herein by reference.

       49.   The above acts and practices of Delta constitute unlawful

discriminatory employment practices under Michigan’s Persons with Disabilities

Civil Rights Act.

       50.   As a result of Delta’s discriminatory acts, Plaintiff has suffered and

shall continue to suffer monetary damages and damages for mental suffering and

humiliation unless and until the Court grants relief.

                             PRAYER FOR RELIEF

   WHEREFORE, Plaintiffs respectfully requests that this Honorable Court enter

judgment in favor of Plaintiff against Delta, and Order the following relief:

       a.    A declaratory judgement declaring that Delta has illegally

discriminated against Plaintiff;

       b.    Declare the acts and practices complained of herein are in violation of

the ADA 42 U.S.C. Section 12101 et. seq., FMLA and MI State Human Rights

Law;
Case 2:18-cv-13775-GAD-EAS ECF No. 1 filed 12/05/18          PageID.10    Page 10 of 11



      c.     Enjoin and permanently restrain the aforesaid violations;

      d.     Require Delta to pay all earnings Plaintiff would have received, but

 for the discriminatory practices, including but not limited to, front and back pay

 and otherwise lost and future benefits;

      e.     Payment of compensatory and punitive damages, to all Plaintiffs in an

 amount to be determined at trial; and,

      f.     An award of Plaintiff’s attorneys’ fees and costs of suit as provided by

 the FMLA and ADA, and MI State Human Rights Law.

      g.     Such other relief as this Honorable Court deems just and proper.

                                      JURY DEMAND

      Plaintiffs hereby demand a jury trial as to all issues so triable herein.

                                          LAW OFFICES OF ROBERT J. MORAD PLLC.

                                          By/s/Robert J. Morad_____________
                                          By: Robert J. Morad (P56475)
                                          Attorney for Plaintiff
                                          355 S. Old Woodward Ave, Suite 100
                                          Birmingham, MI 48009
                                          248.646.2920
                                          248.646.8747
                                          robert@rjmoradlaw.com


                                          MILDENBERG LAW FIRM
                                          Brian R. Mildenberg, Esq.
                                          PA Attorney ID No. 84861
                                          1735 Market St.
                                          Suite 3750
                                          Philadelphia, PA 19103
Case 2:18-cv-13775-GAD-EAS ECF No. 1 filed 12/05/18   PageID.11   Page 11 of 11



                                   215-545-4870
                                   -Fax: 215-545-4871
                                   brian@mildenberglaw.com
                                   www.MildenbergLaw.com
                                   Attorney for Plaintiffs
                                   (pro hac vice pending)

                                               WEISBERG LAW
                                               Matthew B. Weisberg, Esq.
                                               PA Attorney ID No. 85570
                                               7 South Morton Ave
                                               Morton, PA 19070
                                               610-690-0801
                                               Fax: 610-690-0880
                                               Attorney for Plaintiffs
                                               (pro hac vice pending)
Dated: December 5, 2018
